 
Exhibit 10.1
 
CONTRACT CHIEF FINANCIAL OFFICER AGREEMENT
 
THIS CONTRACT CHIEF FINANCIAL OFFICER AGREEMENT (the “AGREEMENT’) is  dated as
of theday of February, 2017. It is made and entered into by and between
Cocrystal Pharma, Inc., a Delaware corporation, located at 1860 Montreal Road,
Tucker, Georgia 30084 (“Company”), and James J. Martin (“Contract CFO”).
 
RECITALS
 
WHEREAS, Contract CFO has specialized financial skills, experience and
knowledge  to help the Company with its full reporting requirements;
 
WHEREAS, the Company is desirous of retaining Contract CFO’s services as an
Independent Contractor and Contract CFO is desirous of formalizing a new
relationship with the Company;
 
WHEREAS, the Company is willing to enter into an agreement with the Contract CFO
to provide services for the Company, but only upon the terms and condition
provided for hereinafter; and
 
NOW, THEREFORE, IN CONSIDERATION of the mutual promises made herein and certain
additional valuable consideration, as provided for hereafter, it is AGREED, that
 
1. SERVICES.
 
Engagement of the Contract CFO and in connection therewith, the Contract CFO
agrees to perform the following services (the “Services”): Consult with the
Company's Board of Directors, the officers of the Company, and the Company’s
administrative staff, at reasonable times. The Contract CFO shall be responsible
for overseeing all aspects of the Company's financial results, especially in
preparing the Annual Financial Statements and Quarterly Interim Financial
Statements and the required preparation work for the year-end audit. In net, the
Contract CFO acts as an external part-time CFO/Controller providing the Company
with the tools, systems and support necessary to complete the financial
reporting responsibilities of the business.
 
The Company agrees to retain Contract CFO to provide such services under the
terms and conditions set forth herein. Contract CFO agrees to render all
services under this Agreement in a professional and business-like manner and in
full accordance with the terms and conditions of this Agreement. During the term
of this Agreement, Contract CFO shall devote his energy, skill and best efforts
to promote the Company’s business and affairs and to perform his duties
hereunder.
 
2. COMPENSATION AND TERM.
 
The Company shall pay the Contract CFO for his loyal and consistent services as
follows:
 
        2.1 REMUNERATION AND TERM. For a period of four months, starting 27th
February, 2017 through 30th June, 2017, the Contract CFO will be paid $125.00
per hour up to a maximum of 60 hours per week. Contract CFO will inform Company
when 60 hours per week are reached so Company can determine future action. To
the extent the Company authorizes additional hours in any weekly period, it
shall be at the rate of $125.00 per hour. Contract CFO shall submit a bill
bi-weekly detailing the hours worked for that bi-weekly period. Company shall
tender payment within 14 calendar days of receipt of Contract CFO’s bill.
 
 
 

 
 
3. INDEPENDENT CONTRACTOR STATUS.
 
The Contract CFO is an independent contractor. The Contract CFO shall not be
deemed for any purpose to be an employee or agent of Company, and neither party
shall have the power or authority to bind the other party to any contract or
obligation. The Contract CFO is not entitled to unemployment insurance or
workers compensation insurance and the Contract CFO shall be solely responsible
for timely remittance to appropriate authorities of all federal, state, and
local taxes and charges incident to the provision of and payment of compensation
for Services, and to the operation of the Contract CFO’s business, including but
not limited to payment of worker’s compensation insurance premiums, social
security taxes and federal and state income taxes (including quarterly estimated
taxes). THE CONTRACT CFO CONSULTANT SHALL NOT HOLD HIMSELF OUT OR OTHERWISE
REPRESENT HIMSELF TO ANY PERSON OR ENTITY AS ANYTHING OTHER THAN AN INDEPENDENT
CONTRACT CFO OF THE COMPANY, REGARDLESS OF ANY TITLE OR DESIGNATION THAT THE
CONTRACT CFO MAY HOLD WITH THE COMPANY.
 
4. BEST EFFORTS OF CONTRACT CFO.
 
The Contract CFO is expected to devote his best efforts to the business of the
Company and to all of the duties that may be required by the terms of this
Agreement to the reasonable satisfaction of the Company. The Contract CFO shall
at all times faithfully, with diligence and to the best of his ability,
experience and talents, perform all the duties that may be required of and from
him pursuant to the express and implicit terms hereof to the reasonable
satisfaction of the Company. Such services shall be rendered at such place or
places as the Company shall in good faith require or as the interest, needs,
business or opportunity of the Company shall require.
 
5. EXPENSES.
 
The Contract CFO is authorized to incur reasonable expenses only upon prior
approval of management. The Company shall reimburse the Contract CFO for all
such expenses on the presentation by the Contract CFO, from time to time, of an
itemized account of such expenditures in accordance with the guidelines set
forth by the Internal Revenue Service for travel and entertainment.
 
6. DISABILITY.
 
        (a) Should the Contract CFO, by reason of illness or incapacity, be
unable to perform his job for a period of up to and including a maximum of 1
month, the compensation payable to him for and during such period under this
Agreement shall be unabated. The Board of Directors shall have the right to
determine the incapacity of the Contract CFO for the purposes of this provision,
and any such determination shall be evidenced by its written opinion delivered
to the Contract CFO. Such written opinion shall specify with particularity the
reasons supporting such opinion and be manually signed by at least a majority of
the Board.
 
        (b) The Contract CFO's compensation thereafter shall be reduced to zero.
The Contract CFO shall receive full compensation upon his return to services and
regular discharge of his full duties hereunder. Should the Contract CFO be
absent from his services for whatever cause for a continuous period of more than
30-calendar days, the Company may terminate this Agreement and all obligations
of the Company hereunder shall cease upon such termination.
 
 

 
 
7. TERMINATION.
 
        7.1. The Contract CFO can terminate this agreement by giving the Company
thirty (30) days notice to the Company. The Company can terminate this agreement
by giving the Contract CFO thirty (30) days notice.
 
        7.2. The Company can terminate this agreement immediately, without
penalties, by demonstrating willful misconduct, malfeasance, gross negligence or
other like conduct adversely affecting the best interests of the Company,
including, without limitation, (i) the failure or neglect by the Contract CFO to
perform his duties hereunder; (ii) the commission of any felony against the
Company, including, without limitation, any fraud against the Company, any of
its affiliates, clients or customers of the Company; (iii) failure to abide by
Company’s written policies including without limitation those pertaining to
insider trading, harassment or workplace safety.
 
8. CONFIDENTIALITY.
 
The Contract CFO shall not divulge to others any information he may obtain
during the course of his term relating to his services for the Company without
first obtaining written permission of the Company.
 
Provided, however, that nothing contained in this agreement shall be construed
to prevent the Contract CFO from reporting any act or failure to act to the
Securities and Exchange Commission or other governmental body or prevent the
Contract CFO from obtaining a fee as a “whistleblower” under Rule 21F-17(a)
under the Securities Exchange Act of 1934 or other rules or regulations
implemented under the Dodd-Frank Wall Street Reform Act and Consumer Protection
Act, and provided, further, the Company and the Contract CFO acknowledge the
Contract CFO’s disclosure rights under the Defend Trade Secrets Act of 2016.
 
9. RETURN OF DOCUMENTS.
 
On termination of the Contract CFO’s services with the Company, or at any time
upon the request of the Company or its affiliates, the Contract CFO shall return
to the Company all documents, including all copies thereof, and all other
property relating to the business or affairs of the Company, including, without
limitation, customer lists, agents or representatives lists, commission
schedules and information manuals, letters, materials, reports, lists and
records (all such documents and other property being hereinafter referred to
collectively as the “Materials”), in his possession or control, no matter from
whom or in what manner he may have acquired such property. The Contract CFO
acknowledges and agrees that all of the Materials are property of the Company
and releases all claims of right of ownership thereto.
 
10. ASSIGNMENT OF CONTRACT.
 
The Contract CFO may not assign his rights under this Agreement without the
written consent of the Company.
 
11. GOVERNING LAW.
 
This Agreement, and the rights and obligations of the parties hereto, shall be
governed by and construed in accordance with the laws of the State of Georgia
without regard to principles of conflict of laws. Each of the parties waives any
right to object to the jurisdiction or venue of such courts in Georgia or to
claim that such courts are an inconvenient forum.
 
12. ENTIRE AGREEMENT AMENDMENT.
 
This Agreement constitutes the entire Agreement, representation and
understanding of the parties hereto with respect to the subject matter hereof,
and no amendment or modification shall be valid or binding unless made in
writing and signed by the parties to this Agreement. This Agreement supersedes
any and all other agreements, either oral or written, between the Company and
Contract CFO with respect to the subject matter hereof, and contains all of the
covenants and agreements between the parties relating in any way to Contract
CFO’s services for the Company.
 
 

 
 
13. NOTICES.
 
All notices or other communications required or permitted hereunder shall be in
writing. All notices or other required or permitted communications shall be
delivered or sent, as the case may be, by any of the following methods: (i)
personal delivery; (ii) overnight commercial carrier; or (iii) registered or
certified mail, postage prepaid, return receipt requested. Receipt and effective
delivery shall occur upon the earlier of the following: (a) If personally
delivered, the date of delivery to the address of the person to receive such
notice; (b) If delivered by overnight commercial earner, one day following the
receipt of such communication by such carrier from the sender as shown on the
sender’s delivery invoice from such carrier; or (c) If mailed, two (2) business
days after the date of posting by the United States post office. No notice or
other required or permitted communication shall be effective unless and until
received.
 
14. MODIFICATION AND WAIVER.
 
No change or modification of this Agreement shall be valid or binding upon the
parties hereto unless such change or modification shall be in writing and signed
by the Company and Contract CFO. No course of dealing between the Company and
Contract CFO, nor any waiver by the Company of a breach of any provision of this
Agreement, or delay in exercising any right under this Agreement, shall operate
or be construed as a waiver of any subsequent breach by Contract CFO.
 
15. NO PARTNERSHIP OR JOINT VENTURE.
 
Nothing in this Agreement is intended, and should not in any way be construed
to, create any form of joint venture, partnership or agency relationship of any
kind between the Company and Contract CFO. The parties expressly disclaim any
intention of any kind to create any such relationship between themselves.
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed on the date first set forth above.
 

 
Cocrystal Pharma, Inc.
(“The Company”)
 
By: /s/ Gary Wilcox
Title: Interim CEO
Date: February 22, 2017
 
James J. Martin
("Contract CFO")
 
By: /s/ James J. Martin

Date: February 23, 2017

 
 
 
 
